DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the envelope (claim15), and the pass-through hole (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (US20180095272, hereinafter Fujimoto).
Regarding claim 1, Fujimoto discloses vibration device (1) comprising: a top plate elastic body (Fig. 18, lens 56;  Fig. 1, 22) a cylindrical body (21, 55) including a first end portion and a second end portion on an opposite side from the first end portion and being coupled with the top plate elastic body to retain the top plate elastic body on a side of the first end portion; wherein the cylindrical body includes, on a side of the second end portion, a ring-shaped flange (portion of second cylindrical portion 14) portion extending outward in a radial direction of the 
Regarding claim 2, the ring-shaped flange portion includes a first surface on a side of the top plate elastic body and a second surface on an opposite side from the first surface, and the piezoelectric element is fixed to the second surface (bottom surface of element 14).  
Regarding claims 3 and 4, it should be noted that the claimed limitations are not directed to any physical structure of the invention, and therefore given little patentable weight.
Regarding claim 5, the piezoelectric element is annularly disposed along a circumferential direction of the ring-shaped flange portion.  
Regarding claim 6, a distance between the first end portion and the second end 28portion of the cylindrical body is equal to or longer than a thickness of the ring-shaped flange portion.  
Regarding claim 8, the limitation “a distance between the first end portion and the second end portion of the cylindrical body is set such that a position of a node of vibration in the first mode is positioned inward in the radial direction of an outer circumferential edge of the ring- shaped flange portion” is not a structural limitation and therefore given little patentable weight.  
Regarding claim 9, at least one of the top plate elastic body, the cylindrical body, and the ring-shaped flange portion is a separate member from remaining ones of the top plate elastic body, the cylindrical body, and the ring-shaped flange portion.  Elements 56 and 55 are made separate. 
Regarding claim 11, the piezoelectric element includes a ring-shaped piezoelectric body that is polarized in a direction in which the first and second end portions of the cylindrical body are coupled together and electrodes that are provided on first and second opposed surfaces of the ring-shaped piezoelectric body.  (See Fig. 3, paragraph 58)
Regarding claim 12, Fujimoto discloses a raindrop or dirt removal device comprising: the vibration device as claimed; and a camera disposed behind the top plate elastic body of the vibration device; wherein the top plate elastic body is a light transmission body.  (see abstract)
Regarding claim 13, the ring-shaped flange portion includes a first surface on a side of the top plate elastic body and a second surface on an opposite side from the first surface, and the piezoelectric element is fixed to the second surface.  See Fig. 18.
Regarding claim 14, the limitation “when the piezoelectric element is driven, the top plate elastic body is vibrated in a first mode in which a phase of vibration in the ring-shaped flange portion of the cylindrical body is reverse to a phase of vibration of the top plate elastic body coupled with the cylindrical body” is not a structural limitation and therefore given little patentable weight.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto.
Regarding claim 7, Fujimoto discloses the invention as explained above, but fails to disclose the dimension of the ring-shaped flange portion that extends outward in the radial direction is longer than a distance between the first end portion and the second end portion of the cylindrical body.  It is the Examiner's position that it would have been an obvious design choice 
Regarding claim 10, Fujimoto discloses the invention as explained above, but fails to disclose the top plate elastic body, the cylindrical body, and the ring- shaped flange portion being defined by an integral unitary structure made of an identical material.  The applicant is advised that it has been held that the term "integral" is sufficiently broad to embrace construction means such as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the structure as only one element since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. Howard v. Detroit Stove Works, 150 USPQ 164 (1893).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of JP3978875.
Regarding claims 15-17, Fujimoto discloses the invention as explained above, but fails to disclose an ultrasonic transducer device comprising: the vibration device according to Claim 1; and an envelope; wherein bending vibration of the top plate elastic body defines and functions as a sound wave generation source and the envelope retains a node line of the top plate elastic body.  JP3978875 discloses an ultrasonic sensor comprising a vibration device wherein the elastic body functions as a sound wave generation source. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use the piezoelectric vibrator in an ultrasonic transducer, as disclosed, to excite vibrations and generate sound waves.
Regarding claim 16, Fujimoto discloses the ring-shaped flange portion includes a first surface on a side of the top plate elastic body and a second surface on an opposite side from the first surface, and the piezoelectric element is fixed to the second surface.  
Regarding claim 17, “when the piezoelectric element is driven, the top plate elastic body is vibrated in a first mode in which a phase of vibration in the ring-shaped flange portion of the cylindrical body is reverse to a phase of vibration of the top plate elastic body coupled with the cylindrical body” is not a structural limitation and therefore given little patentable weight.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Takashi (JP2009103111, hereinafter Takashi).
Regarding claim 18, Fujimoto discloses the invention as explained above, but fails to disclose a pump device comprising: the vibration device according to Claim 1; and a liquid delivery member that defines a liquid delivery portion with the top plate elastic body of the vibration device; wherein a pass-through hole is provided in the liquid delivery 31member; the top plate elastic body defines and functions as a diaphragm; and the pass-through hole of the liquid delivery member is pushed out by a fluid.  Takashi discloses a piezoelectric pump (32) comprising a vibration device and a liquid delivery member that defines a liquid delivery portion with the top plate (37) elastic body of the vibration device; wherein a pass-through hole (25) is provided in the liquid delivery 31member; the top plate elastic body defines and functions as a diaphragm (39); and the pass-through hole of the liquid delivery member is pushed out by a fluid in a cooling system. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use the piezoelectric vibrator disclosed by Fujimoto in a piezoelectric pump as disclosed by Takashi to provide a cooling system capable of efficient cooling. 
Regarding claim 19, Fujimoto discloses the ring- shaped flange portion includes a first surface on a side of the top plate elastic body and a second surface on an opposite side from the first surface, and the piezoelectric element is fixed to the second surface.  
Regarding claim 20, the limitation “when the piezoelectric element is driven, the top plate elastic body is vibrated in a first mode in which a phase of vibration in the ring-shaped flange portion of the cylindrical body is reverse to a phase of vibration of the top plate elastic body coupled with the cylindrical body” is not a structural limitation and therefore given little patentable weight.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837